UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 15-7369


JONATHAN CHARLES MEADE,

                  Plaintiff - Appellant,

          v.

CAPTAIN NORRIS,

                  Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (2:15-cv-00319-RAJ-LRL)


Submitted:   March 17, 2016                 Decided:   March 21, 2016


Before WILKINSON, NIEMEYER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jonathan Charles Meade, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Jonathan Charles Meade appeals the district court’s order

dismissing his 42 U.S.C. § 1983 (2012) complaint for failure to

state   a   claim     upon   which   relief   may   be   granted.    We    have

reviewed the record and find no reversible error.               Accordingly,

we affirm for the reasons stated by the district court.                   Meade

v. Norris, No. 2:15-cv-00319-RAJ-LRL (E.D. Va. July 30, 2015).

We   dispense   with    oral   argument    because    the   facts   and   legal

contentions     are   adequately     presented   in   the   materials     before

this court and argument would not aid the decisional process.



                                                                     AFFIRMED




                                       2